Title: To Thomas Jefferson from John Brown Cutting, 8 August 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London August 8. 1788.
          
          I have heretofore had the honor to announce to you the accession of South Carolina, Maryland and New Hampshire to the new national System of government for the United States. But neither of those annunciations, not even the assent of the last (which made the ninth) State legitimating a fresh union afforded me that degree of satisfaction which I feel in now communicating to you the ratification
	  
 of that important and most essential Commonwealth, Virginia. I very much regret that the result only (and not the details) of your Convention is given me. This however I have just received from Mr. William Anderson a virginian by birth (now a merchant in London) who has unsealed a letter from his brother in Virginia, dated June 26th, who says yesterday being the 25th, the grand question concerning the national government was finally determin’d in favour of adopting by a majority of eleven. But notwithstanding the number of the minority they exhibited much moderation after the decision, and promised to conciliate and harmonize their constituents. The vessel which brought the above letter left Virginia the 1st of July and arrived at Glasgow a few days since. There are other letters in town confirming the same fact. Several merchantmen are hourly expected here from Virginia. Therefore I hope to possess all the particulars soon which in that case will be immediately transmitted to you.
          Permit me with the most unfeign’d satisfaction to congratulate you upon an event ensuring the establishment of a constitution that with a very few amendments may perpetuate the political freedom and social happiness of a republic which promises to be commensurate with a fourth part of the Globe. With the truest respect and regard I have the honor to be Your Obliged and Most Obedt. Servt.,
          
            
              John Brown Cutting
            
          
        